Citation Nr: 0614920	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  01-03 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for hemorrhoidectomy, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
plantar warts of the left heel.

4.  Entitlement to an increased (compensable) rating for 
liver cysts.

5.  Entitlement to an effective date earlier than May 30, 
2000 for the award of a 100 rating for polycystic kidney 
disease with hypertension and congestive heart failure.




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to August 
1963, and from September 1963 to February 1966.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from separate rating decisions issued by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded by the Board in 
August 2001 and March 2004.

The Board notes that additional treatment records were 
associated with the claims folder following the issuance of a 
supplemental statement of the case (SSOC) dated July 2005.  
These records do not include any pertinent clinical findings 
or lay report of symptoms pertinent to the claims on appeal.  
Therefore, the Board finds no prejudice in proceeding with 
this appeal at this time.  

The Board further notes that the veteran has been represented 
by Attorney Richard LaPointe with respect to the claims on 
appeal.  In a letter dated April 2006, the Board informed the 
veteran that his attorney retired from practice before VA, 
and advised him of the options he had with respect to future 
representation.  In a statement received April 2006, the 
veteran elected to proceed with his appeal pro se.


FINDINGS OF FACT

1.  The veteran does not require insulin or an oral 
hypoglycemic agent to control his diabetes mellitus.

2.  The veteran is in receipt of the maximum schedular rating 
for his service connected hemorrhoids.

3.  The veteran's plantar warts of the left heel are 
asymptomatic.

4.  The veteran's liver cysts are asymptomatic.

5.  The veteran's service connected disabilities do not 
result in an unusual or exceptional disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10% for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.119, Diagnostic Code 
7913 (2005).

2.  An evaluation in excess of 20% for hemorrhoidectomy is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.104, Diagnostic Code 7336 (2005); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  The criteria for a compensable rating for plantar warts 
of the left heel have not been met.  U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7812 
(2000-01); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Code 
7819 (2002-05).

4.  The criteria for a compensable rating for liver cysts 
have not been met.  U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7311 (2000-01); 38 C.F.R. § 
4.114, Diagnostic Codes, 7311, 7345 (2002-05).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to higher ratings for his 
service connected diabetes mellitus, hemorrhoidectomy, 
plantar warts of the left heel and liver cysts.  The claimant 
bears the burden to present and support a claim of benefits.  
38 U.S.C.A. § 5107(a) (West 2002).  In evaluating claims, the 
Board shall consider all information and lay and medical 
evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  Id.  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The Board reviews all the evidence in the veteran's claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. 
App. 122 (2000).  The Board summarizes the relevant evidence 
where appropriate, and its analysis focuses specifically on 
what the evidence shows, or fails to show, on each claim.  
With respect to disability evaluation claims, the Board 
reports the most probative evidence regarding the current 
degree of impairment which consists of records generated in 
proximity to and since the claims on appeal.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).

I.  Diabetes mellitus

The veteran claims entitlement to a rating in excess of 10 
percent for his service connected diabetes mellitus.  
Historically, he was noted to have renal glycosuria during 
his second period of active service.  VA examination in 
October 1966 assessed the veteran as having diabetes 
mellitus.  An RO rating decision dated November 1966 granted 
service connection for diabetes mellitus and assigned an 
initial noncompensable evaluation under DC 7913.  Except for 
a reported brief instance of taking an oral hypoglycemic 
agent in the late 1960's, the veteran has not required any 
insulin or oral hypoglycemic agent to control his diabetes 
mellitus over the last several decades.  This was confirmed 
on VA examination in January 2003.  However, he was on a 
diet.  There were no abnormal findings present.  The most 
recent private and VA medical records dated in 2005 do not 
list insulin or an oral hypoglycemic agent as a current 
medication.  See generally St. Vincent Health System 
hospitalization records dated April 2005; VA outpatient 
treatment record dated July 20, 2005. 

The RO has provided a 10 percent evaluation for the veteran's 
diabetes mellitus under Diagnostic Code 7913.  This rating 
contemplates diabetes mellitus manageable by restricted diet 
only.  38 C.F.R. § 4.120, Diagnostic Code 7913 (2005).  A 20 
percent rating is warranted for diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  Id.  As indicated above, the lay and 
medical evidence of record demonstrates that the veteran's 
diabetes mellitus does not require insulin or oral 
hypoglycemic agent for control.  As there is no lay or 
medical evidence of record to support a rating in excess of 
10 percent for diabetes mellitus, the claim must be denied as 
the evidence of record preponderates against the claim.  The 
benefit of doubt rule does not apply as the preponderance of 
evidence is against the claim.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).

II. Hemorrhoidectomy

The RO has assigned a 20 percent for hemorrhoidectomy under 
Diagnostic Code 7336 effective to the date of claim.  This 
rating contemplates hemorrhoids with persistent bleeding and 
with secondary anemia or when there are hemorrhoids with 
fissures.  38 C.F.R. § 4.114 (a), Diagnostic Code 7336 
(2005).  This is the maximum allowable schedular rating for 
this disability.  As such, any claim for a higher schedular 
evaluation must be denied as lacking legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Nonetheless, the Board is still required to consider whether 
to refer the veteran's claim to the Director of Compensation 
and Pension Service for extra-schedular consideration under 
the provisions of 38 C.F.R. § 3.321(b).  See Moyer v. 
Derwinski, 2 Vet. App. 289 (1992) (VA must consider the 
provisions of 38 C.F.R. § 3.321(b) when a claimant is in 
receipt of the maximum schedular evaluation).  This issue 
will be discussed in sub-section IV below.

III.  Plantar warts of the left heel

The veteran claims entitlement to an increased (compensable) 
rating for plantar warts of the left heel.  Historically, he 
had a plantar wart of the left heel treated with salicylic 
acid on December 22, 1964.  He had salicylic acid reapplied 
on December 31, 1964.  There is no further documentation of 
treatment for plantar warts of the left heel, or residuals 
thereof, in any of the service medical records or post-
service medical records.  During the appeal period, the Board 
directed a VA examination be conducted to determine whether 
the veteran has any current manifestations related to his 
plantar warts of the left heel.

On VA examination in January 2005, the veteran specifically 
denied any treatment for plantar warts following his 
discharge from service.  On physical examination, the skin of 
his feet demonstrated "absolutely no evidence of any 
residual plantar warts on the feet."  Similar findings were 
provided on VA examination in September 2000.

The RO has assigned a noncompensable rating for plantar warts 
of the left heel under Diagnostic Code 5299-7812.  Effective 
August 30, 2002, VA revised its criteria for rating 
disability of the skin, to include a renumbering of the 
diagnostic codes.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  The Board may only consider and apply the "new" 
criteria as of the effective date of enactment, but may apply 
the "old" criteria for the entire appeal period.  
38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The "old" criteria did not contain specific schedular 
criteria for rating plantar warts.  The "old" criteria 
directed that, unless otherwise provided, codes 7807 through 
7819 were to be rated as for eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118 (2000).  A non-compensable 
rating was warranted for slight, if any, exfoliation, 
exudation or itching, if on a non-exposed surface or small 
area.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7812 (2000-
02).  A 10 percent rating was warranted for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  Id.  Under Diagnostic Code 7819, new benign 
skin growths were rated as analogous to scars, disfigurement, 
etc.  Under Diagnostic Code 7804, a superficial scar that is 
tender and painful on objective demonstration is rated 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2000-02).

Under the revised rating criteria, Diagnostic Code 7819 
provides that benign skin neoplasms should either be 
evaluated based on disfigurement of the head, face, or neck 
under Diagnostic Code 7800; as scars under Diagnostic Codes 
7801 to 7805; or based on impairment of function. 38 C.F.R. § 
4.118, Diagnostic Code 7819 (2004). Under the new Diagnostic 
Code 7804, a 10 percent rating is warranted for superficial 
scars that are painful on examination. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003-05). A 10 percent rating is the 
maximum evaluation available under this diagnostic code.

In this case, there is no lay or medical evidence that would 
support a compensable rating for plantar warts of the left 
heel under the "old" or revised rating criteria.  The lay 
and medical evidence is clear that the veteran has never had 
an instance of treatment for plantar warts following his 
discharge from service, and physical examination fails to 
indicate any residual disability.  His plantar warts are 
asymptomatic.  No argument has been advanced with regard to 
any errors of law or fact in the RO's rating decisions.  The 
preponderance of the evidence is against the claim, and the 
claim must be denied.  Ortiz, 274 F. 3d. at 1365.

D.  Liver cysts

The veteran has been service connected for polycystic kidney 
disease since his discharge from active service in 1966.  In 
pertinent part, he was hospitalized in June 1991 at Jefferson 
Regional Medical Center to investigate complaint of abdominal 
pain with hepatomegaly and liver pain.  His laboratory 
testing included an abdominal echogram that demonstrated 
several cystic lesions within the liver parenchyma.  It also 
demonstrated enlarged kidneys with multiple cysts.  He was 
given an impression of enlarged kidneys with multiple cysts 
and concomitant liver cysts.  An RO rating decision dated 
November 1991, noting with reference to a medical treatise 
that liver cysts occurred in 30% of patients with polycystic 
kidney disease, granted service connection for liver cysts 
and assigned a noncompensable evaluation under 7399-7311.

Effective July 2, 2001, VA revised its criteria for rating 
disability of the digestive system, to include a renumbering 
of the diagnostic codes.  See 66 Fed. Reg. 29486-29489 (May 
31, 2001).  The Board may only consider and apply the "new" 
criteria as of the effective date of enactment, but may apply 
the "old" criteria for the entire appeal period.  
38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (Apr. 
10, 2000).  There is no specific diagnostic code pertaining 
to liver cysts.  Under the "old" criteria, a closely 
analogous diagnostic code pertained to injury of the liver 
under Diagnostic Code 7311.  A noncompensable rating was 
assigned for healed injury with no residuals.  38 C.F.R. 
§ 4.114, Diagnostic Code 7311 (2000-01).  With residual 
disability, the disability was rated according to the 
criteria for peritoneal adhesions.  Id.  A 10 percent rating 
was warranted for moderate disability with pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distention.  
38 C.F.R. § 4.114, Diagnostic Code 7301 (2000-01). 

The revised criteria of Diagnostic Code 7311 indicated that 
residuals of liver injury were to be rated with respect to 
the specific residuals as adhesions of peritoneum (diagnostic 
code 7301), cirrhosis of liver (diagnostic code 7312) and 
chronic liver disease without cirrhosis (diagnostic code 
7345).  The criteria for Diagnostic Code 7301 did not undergo 
a substantive change.  The criteria for chronic liver disease 
without cirrhosis under Diagnostic Code 7345 provided a 10 
percent rating for chronic liver disease manifested by 
intermittent fatigue, malaise and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain), having a total duration of at least one 
week, but less than two weeks, during the past 12-month.  
38 C.F.R. § 4.114, Diagnostic Code 7345 (2002-05).

The veteran's medical records do not reflect any specific 
treatment for his liver cysts.  There is no indication that 
he has demonstrated any abnormal liver functioning.  VA 
examination in September 2004 indicated that the liver cysts 
were asymptomatic.  The Board directed an additional VA 
examination be conducted to determine whether the veteran has 
any current manifestations related to his liver cysts.  On VA 
examination in January 2005, the veteran denied symptoms of 
liver disease such as jaundice, hepatitis or liver failure.  
The examiner noted that the liver cysts were an incidental 
finding during a work-up for his polycystic kidney disease.  
His physical examination was negative for icterus, a palpable 
liver or abdominal masses.  Following review of the claims 
folder, the examiner indicated a diagnosis of polycystic 
liver disease.  The most recent medical records, that consist 
of hospitalization records from St. Vincent Health System in 
April 2005, do not report any abnormalities related to the 
veteran's liver cysts.  There is no lay or medical evidence 
of any current symptoms related to the veteran's liver cysts.  
The preponderance of the evidence demonstrates that this 
condition is asymptomatic.  The claim, therefore, must be 
denied.  Ortiz, 274 F. 3d. at 1365.

IV.  Extraschedular consideration

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as 
practicable, upon the average impairments of 
earning capacity with the additional proviso 
that the Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found to 
be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or unusual 
disability picture with such related factors 
as marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The evidence in this case clearly establishes that the 
veteran's diabetes mellitus does not require medication for 
control, and has not resulted in any secondary complications.  
His liver cysts and plantar warts are asymptomatic.  His 
hemorrhoids have been provided the maximum schedular rating.  
None of these conditions has required frequent 
hospitalizations.  There is no lay report that these 
conditions markedly interfere with his employability.  
Rather, the veteran has been provided a 100% evaluation for 
his service connected polycystic kidney disease.  Thus, the 
veteran's service connected disabilities do not result in an 
unusual or exceptional disability picture and there is basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).

V.  Duty to assist and provide notice

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

An RO letter dated March 16, 2004 satisfied elements (1), 
(2), (3) and (4) as listed above.  These letters notified him 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the documents explained that VA would help him get such 
things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  He was advised that, in order to substantiate his 
claim, "the evidence must show that your service-connected 
condition has gotten worse."  He was further advised: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If the evidence 
or information is in your possession, please send it to us."

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 05-7157 (Fed. Cir. Apr. 5, 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

In this case, the four content requirements of a VCAA notice 
have been met, and any error in not providing a single notice 
to the appellant covering all content requirements 
constitutes harmless error in this case.  See, e.g., 
38 C.F.R. § 20.1102 (2005).  The claim was first adjudicated 
prior to the passage of the current statutory and regulatory 
notice and assistance requirements.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The claim was remanded by the Board 
on March 4, 2004, a notice compliant letter was sent on March 
14, 2004 and the claim was then readjudicated.  Because a 
higher rating has been denied, any question as to the 
appropriate effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the rating decision on appeal, the statement of 
the case (SOC), the supplemental statements of the (SSOC's), 
the Board's remand directives and notice letters dated July 
2003, May 2005 August 2004, September 2004, and October 2004 
told him what was necessary to substantiate his claims 
throughout the appeals process.  In fact, the rating decision 
on appeal, the SOC and the multiple SSOC's provided him with 
specific information as to why his claims were being denied, 
and of the evidence that was lacking.  There is no indication 
that any aspect of the notice compliant language that may 
have been issued post-adjudicatory has prevented the veteran 
from providing evidence necessary to substantiate his claims 
and/or affected the essential fairness of the adjudication of 
the claims.  

Any further notice to the veteran would only result in a 
delay in adjudicating the claims without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records.  The RO also obtained VA 
and private clinic records identified as relevant to the 
claims on appeal.  In particular, additional requests were 
made for VA clinic records from Tucson, Arizona and Los 
Angeles, California for any additional records not already 
associated with the claims folder.  These facilities 
indicated that no further records were in their possession.  
The veteran recently identified having received treatment at 
the VA in Montgomery, Alabama in 1963.  Any record, if 
available, would have no relevance to the current level of 
present disability.  Furthermore, the veteran indicated 
having a recent office visit to a Dr. Armstrong in June 2005, 
but gave no indication that any available record would be 
relevant to the claims on appeal.  He has received continuing 
treatment for his service connected polycystic kidney disease 
with dialysis for which a 100 percent rating is in effect.  A 
claim before the Board will necessarily not include treatment 
records current at the time of decision.  

The veteran has been provided VA examination for all of his 
disabilities on appeal during the appeal period, to include 
examination directed by the Board.  The lay statements from 
the veteran himself indicate that he has not had any 
manifestations of his disabilities during the appeal period.  
During the appeal period, there have been no arguments of 
errors of fact or law, or claim of current manifestations of 
disability, submitted to the record.  The evidence and 
information of record, in its totality, provides the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  There is no 
reasonable possibility that any further assistance to the 
appellant would be capable of substantiating his claims.


ORDER

The claim of entitlement to a rating in excess of 10 percent 
for diabetes mellitus is denied.

The claim of entitlement to a rating in excess of 20 percent 
for hemorrhoidectomy is denied.

The claim of entitlement to a compensable rating for plantar 
warts is denied.

The claim of entitlement to a compensable rating for liver 
cysts is denied.



REMAND

The veteran filed a claim for an increased rating for 
polycystic kidney disease with hypertension on May 30, 2000.  
His disability was evaluated as 30 percent disabling.  A 
claim of entitlement to hypertensive heart disease had 
previously been denied in a May 1989 RO rating decision.  The 
veteran was provided notice under 38 U.S.C.A. § 5103(a) as to 
how to substantiate his increased rating claim.  In a May 
2003 rating decision, the RO concluded that hypertensive 
heart disease and congestive heart failure were part and 
parcel of service connected polycystic kidney disease, and 
assigned a 100 percent rating effective to the date of the 
increased rating claim.  The veteran appealed the assignment 
of the effective date of award assigned, and provided notice 
of the applicable criteria in a statement of the case (SOC).  
The veteran has not been provided a single notice of the 
types of evidence and/or information necessary to establish 
an earlier effective date on appeal.  This case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 05-7157 (Fed. Cir. 
Apr. 5, 2006).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
action:

1.  Send the veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that includes an explanation to the following:
      a) the types of information or evidence 
needed to establish earlier effective date for 
the award of a 100 percent rating for polycystic 
disease with hypertension and congestive heart 
failure that includes:
      i) the criteria for establishing an 
earlier effective date for an increased 
rating; and
      ii) the criteria for establishing an 
earlier effective date based upon reopening 
of a finally decided claim for service 
connection.

2.  Thereafter, readjudicate the claim on appeal.  
If any benefit sought on appeal remains denied, 
the veteran and his representative, if any, 
should be provided a supplemental statement of 
the case (SSOC) and an appropriate period of time 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
C.W. Symanski 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


